Case 1:19-cv-00413-WS-B Document 53-4 Filed 08/26/19 Pagelof3 PagelD #: 368

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ALABAMA

 

DAN BUNKERING (AMERICA) INC.,
Plaintiff, CIVIL ACTION
V. NO. 19-00413
EPIC HEDRON in rem JUDGE WILLIAM H. STEELE
EPIC DIVING & MARINE SERVICES LLC MAGISTRATE SONJA F. BIVINS
in personam
EPIC COMPANIES, LLC in personam
Bond No. N-7002388

 

SHIP RELEASE BOND

This bond is furnished in place and stead of the EPIC HEDRON, now under arrest
pursuant to the process of this Court in order to secure the in rem liability, if any, of the EPIC
HEDRON to Intervenor and its assignees and principals, and in order to obtain release of the
aforesaid EPIC HEDRON now under arrest:

A claim having been asserted in rem by Intervenors, Oceanwide Cyprus, Ltd. and
Oceanwide Texas, Inc. (collectively “Oceanwide”) against the EPIC HEDRON, her engines,
boilers, tackle, etc., wherein Oceanwide asserts a claim in the amount of TWO HUNDRED
SEVENTY-ONE THOUSAND THREE HUNDRED NINE AND 00/100 ($271,309.00)
DOLLARS, on account of invoices allegedly due for crewing services allegedly provided to the
EPIC HEDRON, and which form the subject matter of the above entitled action, and a warrant
for the arrest of the vessel having been issued from the United States District Court for the

Southern District of Alabama, Southern Division.

{N3864840.1} 1
Case. 1:19-cv-00413-WS-B Document 53-4 Filed 08/26/19 Page2of3 PagelD #: 369

NOW THEREFORE, the Indemnity National Insurance Company, authorized to execute
undertakings within the State of Alabama, hereinafter referred to as the surety, is firmly bound to
Oceanwide in an aggregate amount, not exceeding the sum of FOUR HUNDRED SIX
THOUSAND, NINE HUNDRED SIXTY-THREE AND 50/100 ($406,963.50) DOLLARS
(inclusive of interest and allowable statutory costs as hereinafter provided), under the following
terms, conditions and amounts:

lL. In the event a final judgment (after appeal, if any), is entered against the said
vessel, the surety agrees to pay and satisfy such judgment in an amount up to and not exceeding
FOUR HUNDRED SIX THOUSAND, NINE HUNDRED SIXTY-THREE AND _ 50/100
($406,963.50) DOLLARS (inclusive of interest and allowable statutory costs).

2 In the event that the claim of Oceanwide is settled by compromise with vessel’s
claimant, and such settlement is confirmed in writing as final by James Rebarchak, Jones Walker
LLP, 11 N. Water Street, Mobile, Alabama 36602, or by stipulation of the parties’ attorneys
made in order of the court, then the surety agrees to pay the amount of the settlement so
confirmed not exceeding the sum of FOUR HUNDRED SIX THOUSAND, NINE HUNDRED
SIXTY-THREE AND 50/100 ($406,963.50) DOLLARS (inclusive of interest and allowable
statutory costs).

Epic Applied Technologies, LLC, as Principal:

wv. peace hbpee bok —

hit Rebarchak, Counsel for Epic Applied Technologies,
Cc

Indemnity National Insurance Company, as Surety:

BY Ths, trekencelh. .

Theresa Pickerrell, Attorney-in-Fact

{N3864840.1}
Case 1:19-cv-00413-WS-B Document 53-4 Filed 08/26/19 Page3of3 PagelD #: 370

Indemnity National Insurance Company
238 Bedford Way
Franklin, TN 37064

Power of Attorney

KNOW ALL PERSONS BY THESE PRESENTS: that Indemnity National Insurance Company, a Mississippi corporation,
(hereinafter the “Company”), does hereby constitute and appoint: _ Brook T. Smith, William R. Precious, Sandra L. Fusinetti
Mark Guidry, Susan Ritter, Sheryon Quinn and Theresa Pickerrell of Louisville, Kentucky to be
its true and lawful Attorney-in-Fact, with full power and authority hereby conferred to sign, seal, and execute on its behalf surety
bonds or undertakings and other documents of a similar nature issued in the course of its business up to a penal sum not to exceed
Two Million and 00/100 Dollars*************** ($2 000,000.00) each, and to bind the Company
thereby as fully and to the same extent as if the same were signed by the duly authorized officers of the Company.

This appointment is made under and executed pursuant to and by authority of the following Minutes of Special Actions Taken by
Written Consent of the Board of Directors, which is now in full force and effect:

 

Authorization to Appoint Attorneys-in-Fact and the Use of Facsimile Signatures and Facsimile Seals for the Purpose of Issuing Bonds:

RESOLVED: That the president or any vice president may appoint attorneys-in-fact or agents with authority as defined or limited in the
instrument evidencing the appointment in each case, for and on behalf of the Company to execute and deliver and affix the seal of the
Company to bonds and related obligatory certificates and documents; and any one of said officers may remove any such attorney-in-fact or
agent and revoke any power previously granted to such person, whether or not such officer appointed the attorney-in-fact or agent.

RESOLVED: That any bonds and related obligatory certificates and documents shall be valid and binding upon the Company,

(i) when signed by the president, or any vice president, and sealed with the Company seal; or

(ii) when duly executed and sealed with the Company seal by one or more attorneys-in-fact or agents pursuant to and within the
limits of authority evidenced by the power of attorney issued by the Company to such person or persons a certified copy of which
power of attorney must be attached thereto in order for such obligation to be binding upon the Company.

RESOLVED: That the signature of any authorized officer and the seal of the Company may be affixed to any power of attorney or
certification thereof authorizing the execution and delivery of any bonds and related obligatory certificates and documents of the Company
and such signature and seal then so used shall have the same force and effect as though manually affixed.

IN WITNESS WHEREOF, this Power of Attorney has been subscribed by an authorized officer or official of the Company and the corporate seal of
Indemnity National Insurance Company has been affixed thereto in Lexington, Kentucky this 6th day of November, 2017.

tiny, Indemnity National Insurance Company
s

=

= 7 ¢ ec B FA. PA ent
a OF B ILE a
C2 y. aioe YLy —_—

“ge sisi ES Thomas F. Elkins, President

Wy MNT SRS
ty NV eK WS
Man

    

State of Kentucky

County of Fayette

On this 6th day of November, 2017, before me, a Notary Public, personally came Thomas F. Elkins, to me known, and acknowledged that he is
President of Indemnity National Insurance Company; that he knows the seal of said corporation; and that he executed the above Power of Attorney
and affixed the corporate seal of Indemnity National Insurance Company thereto with the authority and at the direction of said corporation.

 

  
 

auntittnyyy
oe ALA. Le,
So NOTARY Se% By hihdrok. C ‘ Weak
; = Notary Public Gi

 

Ea\
2), PUBLIC /
a _ de

Gow
ig AY ERE
CERTIFICATE “Maan

“ony

My Commission Expires 09/26/2021

Y
“m

I, James E. Hart, Secretary of Indemnity National Insurance Company, do hereby certify that the foregoing Power of Attorney is still in full force and
effect, and further certify that the Minutes of Special Actions Taken by Written Consent of the Board of Directors are now in full force and effect.

+h
IN TESTIMONY WHEREOF I have subscribed my name and affixed the seal of said Company. Dated this” | day of 20 19

By fhs—

Jamef E. Hart, Secretary

 
